Citation Nr: 0427047	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  01-09 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disability

2.  Entitlement to service connection for a left sacroiliac 
disorder (claimed as a left hip disability) 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1971.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to 
service connection for a low back disability and a left hip 
disability claimed as due to a service-connected left ankle 
disability.     

In August 2003, this matter was remanded to the RO for 
additional development. 


FINDINGS OF FACT

1.  The veteran's current low back disability first 
manifested many years after service, and is not related to a 
disease or injury in service or to a service-connected 
disability.  

2.  The competent evidence shows that the veteran does not 
have a current left hip disability; and that his sacroiliac 
disability first manifested many years after service, and is 
not related to a disease or injury in service or to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, may not be so presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2003). 

2.  A left hip disability was not incurred in or aggravated 
by active service, may not be so presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in March 2001 and April 2001, VA notified 
the veteran of the evidence needed to substantiate the claim 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters informed the veteran that to establish entitlement to 
service-connected compensation benefits, the veteran may 
submit his own statements and he may submit his own evidence.  
This is sufficient notice to the veteran that he may submit 
evidence in his own possession.  In response to the letters, 
the veteran identified private medical doctors who treated 
him for low back pain and left hip pain.  The veteran was 
notified of the evidence the RO obtained in the April 2001 
letter and in the statement of the case and the supplemental 
statement of the case.  Both the veteran and the RO made 
attempts to obtain the treatment records regarding the motor 
vehicle accident in the 1970's in which the veteran injured 
his low back, but to no avail.  In an April 2001 phone 
conversation with the RO, the veteran indicated that he had 
no additional evidence to submit.  In a March 2004 statement, 
the veteran indicated that he had no additional evidence to 
submit in support of his claims.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, at 119-20.  In the 
present case, the VCAA notice was provided prior to the 
initial AOJ adjudication in July 2001.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private treatment records were obtained.  There is no 
identified relevant evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded a VA 
examination in June 2001 and a medical opinion was obtained 
in December 2002 in order to determine the nature and 
etiology of the claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Stegall

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Id.

In his August 2004 presentation to the Board, the veteran's 
representative argued in essence, that the Board's remand 
order had not been complied with because the case had been 
remanded to VA's appeals management center (AMC) and the 
"Tiger Team" at the Cleveland, Ohio RO, instead of the 
Manchester, New Hampshire RO.  The veteran's claim was 
adjudicated on remand by the Cleveland RO.  Nothing in the 
Board's remand instructions required that the case be 
remanded to the RO that issued the original decision being 
appealed.  Therefore, the remand instructions were complied 
with.

The veteran's representative also argued that the 
supplemental statement of the case (SSOC) issued in March 
2004 was of "particular worthlessness."  The representative 
asserts that the SSOC is deficient because it did not address 
the basis of the veteran's claims, or reference the laws  and 
regulations pertinent to secondary service connection.  An 
SSOC is used "to inform the appellant of the material 
changes in, or additions to, the information included in the 
statement of the case."  38 C.F.R. § 19.31 (2004).  The 
statement of the case informed the veteran of the regulation 
governing secondary service connection, so there was no need 
for the SSOC to repeat this information.  The SSOC considered 
all of the evidence received since the last SSOC and informed 
the veteran that the claim was being denied for the same 
reasons previously provided.  The previous RO decisions 
informed the veteran of the basis for the denials.  The SSOC 
informed him that the RO was relying on its previously 
announce rationale.  The regulation does not require an SSOC 
to provide additional rationale for RO decisions, but only to 
inform the appellant of changes in the information of record.


Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  Any 
increase in the severity of a non-service connected 
disability caused by a service connected disability will be 
recognized as service connected under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet App 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

There is medical evidence that the veteran has a current low 
back disability, as well as a current disability of the left 
sacroiliac joint.  A June 2001 VA examination report 
indicates that the veteran had early degenerative arthritis 
of the left sacroiliac joint.  A June 2001 X-ray examination 
report of the lumbar spine reveals that the veteran had minor 
osteoarthrosis without disk disease.  Private medical records 
show findings of degenerative disc disease in the lumbar 
spine.

Although, the veteran has claimed a current disability of the 
left hip, the June 2001 examiner noted that when the veteran 
referred to hip pain, he was actually indicating the 
sacroiliac joint.  There is no other medical evidence of a 
current hip disability.  Since there is no evidence of a 
current left hip disability, service connection for such a 
disability is not warranted.

The remaining questions are whether the current low back and 
sacroiliac joint disabilities are related, as the veteran 
contends, to his service connected ankle disability.  The 
veteran has not contended, nor does the evidence show that 
the back or sacroiliac disabilities were directly incurred as 
the result of a disease or injury during active service.  
There is also no evidence that arthritis was present in these 
joints to a compensable degree within one year of service.

Service connection for chronic lateral laxity of the left 
ankle was established in July 1981.  A 10 percent disability 
evaluation was assigned from March 17, 1981.  

The competent evidence in favor of a link between the service 
connected left ankle disability and the claimed disabilities 
of the low back and sacroiliac joints consists of an opinion 
furnished by Frank A. Graf, M.D., in September 2002.  

Dr. Graf noted that he had examined the veteran that month.  
He also reported the veteran's history of left ankle injury 
in service and treatment following service.  On examination, 
Dr. Graf found that the veteran walked with a visible limp on 
the left leg.  The veteran's left Achilles reflex was 
reportedly absent, but straight leg raise testing was 
negative.  The veteran also had limitation of thoracolumbar 
motion.  

In conclusion, Dr. Graf opined that:

The patient's intervertebral disc 
syndrome is present as a complication of 
long term gait pattern disturbance, in 
turn present by reason of severe 
ligamentous injury during service time in 
Vietnam.  The patient's intervertebral 
disc syndrome is listed under Schedule 
5293.  The patient meets the criteria of 
severe recurring attacks with 
intermittent relief at 40% rating.  Pleas 
note absent tendo Achilles reflex on the 
left.

Another potentially supportive piece of evidence consists of 
a statement written by Dr. Jeffrey Myers in September 2001.  
Dr. Myers wrote that the veteran had undergone surgical 
repair for his left ankle disability.  Dr. Myers concluded 
that the surgery had resulted in reduced range of motion and 
in "an altered gait pattern which in turn may have proved 
the lumbo-pelvic instability that he has exhibited 
intermittently over the last twenty years."

The evidence against finding a link between current 
disability and the left ankle disability includes opinions 
reported on VA examinations in June 2001, and December 2002.  

The June 2001 VA examination report reflects a diagnosis of 
mild post-traumatic arthritis of the left ankle and early 
degenerative arthritis of the left sacroiliac joint.  The VA 
examiner concluded that "there is no indication that the 
complaints of the left hip (i.e. sacroiliac joint pain) and 
low back pain have any correlation with the left ankle injury 
that the veteran sustained while in service."  The examiner 
added that the appearance of the low back pain shortly after 
surgery on the left ankle was "coincidental and was 
unrelated to either the surgery on the ankle or to his ankle 
injury."  The examiner stated that "whatever mild gait 
disturbance might have occurred secondary to the ankle 
problem would appear to be unrelated to the low back 
complaints."

In December 2002 the VA examiner who had provided the June 
2001 examination reviewed the claims folder, including 
examination reports dated in January and June 2001, and 
September 2002.  The examiner concluded that the etiology of 
the low back pain was related to multiple episodes of 
injuries, starting with a motor vehicle accident in 1974, 
which appears to be "the initiating incident."  The 
examiner noted that this was followed by an episode in 1984, 
which again appeared to have been provoked by a traumatic 
incident, as well an episode in 1990 resulting from trauma, a 
1992 episode resulting from a fall on the stairs, and other 
episodes resulting from lifting and bending injuries.  

The examiner also noted that the veteran had an injury to his 
left ankle while in service and had limped for awhile.  The 
veteran subsequently had surgery for recurrent subluxation of 
the ankle which apparently was successful.  The examiner 
noted that X-ray examination of the lumbar spine obtained in 
June 2001 showed minor osteoarthritic changes in the lumbar 
spine with no evidence of disc disease.  The examiner noted 
that the various back injuries after service were documented 
in Dr. Myers' treatment records.  

The examiner observed that Dr. Myers had indicated that each 
episode since 1993 seemed to have been provoked by either 
bending, twisting, or lifting a moderate amount of weight, 
and the veteran indicated that it involved mainly the left 
lumbo-pelvic area (i.e.: the left sacroiliac joint region) 
which, the examiner noted, was the same area where the 
examiner located the pain on the previous VA examination.  
The examiner noted that Dr. Myers made no mention of a limp 
causing low back pain, although he had noted the history of 
left ankle injury in service.  

The examiner specifically stated that he had reviewed the 
report offered by Dr. Graf dated in September 2002.  The 
examiner noted Dr. Graf's report of an absent left Achilles 
tendon reflex, negative straight leg raising, and an absence 
of sciatic notch tenderness.  The examiner noted that Dr. 
Graf also indicated that X-ray examination showed marginal 
osteophytes and disc space narrowing at L3-L4, and that Dr. 
Graf stated that intervertebral disc syndrome was a 
complication of the long-term gait pattern disturbance due to 
severe ligamentous injury to the left ankle.  

The VA examiner pointed out that upon examination in June 
2001, the veteran's low back pain was mainly located in the 
left sacroiliac joint region and that stressing the left 
sacroiliac joint caused pain.  The examiner indicated that 
upon examination in June 2001, he also noted that reflexes 
were present and active at the level of his knees and ankles.  
The examiner indicated that in other words, he did not find 
an absent left ankle reflex, as did Dr. Graf.  The examiner 
also did not find any sensory disturbance in the lower 
extremities.  

The examiner stated that while it was "a common thing" for 
physicians to attribute a distant lesion, such as disc 
degeneration or herniation, to a limp secondary to previous 
injury to a lower extremity, there was no medical data or 
studies to support this concept.  The examiner noted that a 
chronic limp associated with leg discrepancy can cause 
degenerative changes in a lumbar facet; however, this was not 
the case here.  
 
The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The veteran and his representative have argued that the June 
2001 examination report is of limited value.  At his hearing, 
the veteran acknowledged that the examination was "fairly 
thorough" but that the examiner never checked his gait.  His 
representative has argued that the examination was of no 
probative value because the examiner did not provide a 
rationale for the opinion, and used the words "would 
appear" and was hence uncertain.

However, in the December 2002 addendum to the examination, 
the examiner did provide a specific rationale for the 
opinion.  The examiner discounted the theory that gait 
abnormality could cause disability in remote joints.  
Although the examiner presumably had the opportunity to 
observe the veteran's gait when he entered the room, any lack 
of such observation would be irrelevant.  First the examiner 
considered the reports of impaired gait from other medical 
professionals; and second, the examiner had concluded that 
the medical literature did not support a conclusion that 
impaired gait could cause disability in the back or 
sacroiliac joints.  Therefore, regardless of the exact 
manifestations of an impaired gait, the examiner concluded 
that it could not have caused the back and sacroiliac joint 
disability.

On the other hand Dr. Meyers did not link any current back or 
sacroiliac disability to the "lumbo pelvic instability" 
reported in his September 2001 letter.  Therefore, this 
opinion does not support the grant of service connection.  
Moreover, this opinion is inconsistent with his treatment 
notes showing back disability only after post-service back 
injuries.

The opinion from Dr. Graf links the ankle disability to an 
impaired gait and a back or sacroiliac disability.  However, 
Dr. Graf did not provide a rationale for the conclusion that 
an impaired gait caused a current low back or sacroiliac 
disability.

Only the VA examiner provided a rationale for his opinion.  
The Board finds, therefore, that the June 2001 and December 
2002 VA opinions have greater evidentiary weight than the 
opinions from Dr. Graf or Dr. Myers.  The VA examiner's 
opinions are also the only ones to take into account the 
reports of low back disability only after post-service 
injuries.  

Treatment records from Dr. K. Spengler also indicate that the 
veteran had post-service back injuries.

The medical evidence of record also belies a conclusion that 
left ankle surgery caused an impaired gait.  The treatment 
records from Dr. Spengler indicate that in January 1982, the 
veteran underwent a Chrisman reconstruction of the lateral 
ligament of the left ankle.  A July 1982 entry indicates that 
the veteran had a good repair to date.  Testing revealed no 
laxity present.  A March 1998 treatment record from Dr. T. 
King indicates that the veteran had a normal gait.  In a 
September 2001 statement, Dr. J. Myers stated that the 
veteran had an altered gait pattern due to the left ankle 
disability.  Dr. Myers described the altered gait pattern as 
a stride of 11 inches when pushing off the left foot versus 
12 inches when pushing off the right foot.  Dr. Myers did not 
describe the degree of the altered gait.  

Thus, the Board finds the VA medical opinions dated in June 
2001 and December 2002 to be the most probative. 
 
The veteran also submitted a discussion paper prepared for 
The Workplace Safety and Insurance Appeals Tribunal entitled 
Limping and Back Pain dated in December 1999 in support of 
his claim.  The discussion paper indicates that it would be 
useful to those seeking general information, and it was 
intended to provide a broad and general overview of a topic.  
The discussion paper addresses types of limps and the 
biomechanical effect of limping on the spine, and concluded 
that in all probability, limping increased back pain and 
aggravates preexisting back pain.  The paper does not, 
however, shed any light on the question of whether a limp can 
cause or aggravate an underlying back or sacroiliac 
disability.

The veteran's assertions that he currently has a low back and 
left hip disability due to the service-connected left ankle 
disability are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any probative medical 
evidence which supports his contentions.  

The Board has considered the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, for the reasons 
discussed above, the Board concludes that the most probative 
evidence is against a finding that there is additional 
impairment caused by the service-connected left ankle 
disability.

The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for a low back and left hip disabilities as proximately due 
to or the result of the service-connected left ankle 
disability, and the claim is denied.    

For the reasons discussed above, the Board finds that service 
connection for a the veteran's current low back and left hip 
disabilities is not warranted on a secondary basis because 
there is no evidence of a relationship between the veteran's 
current low back and left hip disabilities and his period of 
service, and the probative medical evidence establishes that 
the veteran's low back and left hip disabilities are not due 
to or caused by the service-connected left ankle disability.  
The Board concludes that the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for the veteran's current low back and left hip or sacroiliac 
disability on a direct or secondary basis, and the claims are 
denied


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left sacroiliac 
disability (claimed as a left hip disability) is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



